Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement of 22 December 2021 include two sets of references where each set are members of the same patent family. The sets are CN 104900362 and US 2015055198 (cited in the information disclosure statement of 17 August 2021) and CN 102473514 and US 20210105185. The US references, which are indicated in the information disclosure statement to be translations of the Chinese references, have been considered while the Chinese references have lines drawn through as being cumulative references. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	These claims, which depend from claim 1, teach the molar ratios of (B+Ca+Zn)/Si and [(Ca+Sr+Ba+La)-(Fe+Mn+Zn+Co+Cr+Al)/12]/(Si+B). These claims are indefinite since there is no teaching in claim 1 that the ferrite magnet of claim 1 can contain the claimed Ca, Ba, Mn, Cr, Al and Si. Claim 2 is the first teaching that magnet can contain Si. Claim 3 is the first teaching that magnet can contain Ca. Claim 7 is the first teaching that magnet can contain Mn.  Claim 8 is the first teaching that magnet can contain Cr.  
Allowable Subject Matter
	Claims 1-4 and 7-9 are allowed.
Claims 5 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	There is no teaching or suggestion in the cited art of record of a sintered ferrite magnet comprising as the main phase of an M-type Sr ferrite, where the sintered magnet comprises La, Co, 0.01-1.2 wt% Zn, in terms of ZnO, and 0.005-0.9 wt% B, in terms of B2O3 and where the magnet satisfies La/Zn< 0.79 and Co/Zn <0.67, where the ratios are based on atomic concentrations of La, Co and Zn. The closest art is U.S. patent application publication which teaches a sintered ferrite magnet comprising as the main phase of an M-type Sr ferrite, where the sintered magnet comprises La, Co, 0.05-1.35 wt% Zn, in terms of ZnO; but the taught magnet does not contain boron and there is no suggestion for it to contain boron. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/23/22